 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPinkerton's, Inc. and International Union, UnitedPlant Guard Workers of America (UPGWA). Case7-CA- 14090November 3, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on June 1, 1977, by Interna-tional Union, United Plant Guard Workers ofAmerica (UPGWA), herein called the Union, andduly served on Pinkerton's, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued a complaint and notice of hearingon June 28, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 30,1977, following a Board election in Case 7-RC-13656 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about May 23, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On July 8, 1977, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On August 17, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 24,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-: Official notice is taken of the record in the representation proceeding,Case 7-RC-13656, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electros ysems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Inrertvpe Co. v. Penello. 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 Respondent contends that the Union was disqualified to represent theunit employees because of an alleged clandestine relationship between theUnion and a competitor of Respondent and that the Hearing Officer's233 NLRB No. 39dent thereafter filed a response to the Notice ToShow Cause and a motion to supplement the recordwhich was opposed by the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent, in substance,contests the Union's majority status and certificationon the following grounds: (1) that it was deprived ofdue process by being denied subpenas to establishthat the Union was not qualified to represent the unitemployees; (2) that the election should have been setaside on the basis of its objections and the erroneousrulings of the Regional Director on challengedballots; and (3) that the lack of evidentiary docu-ments attached to the Regional Director's supple-mental decision prejudiced it in preparing its requestfor review. Respondent requests that the Motion forSummary Judgment be denied and that the electionand certification be set aside or, alternatively, that ahearing, required by due process, be held. TheGeneral Counsel contends that Respondent isattempting to relitigate matters which were raisedand determined in the underlying representation caseand that the evidentiary documents requested are notpart of the record in either the representation case orthe unfair labor practice proceeding.On November 23, 1976, the Regional Directorissued his Decision and Direction of Election inwhich he found, inter alia, that the Union wasqualified to represent the unit sought by theemployees.2The Respondent filed a request forreview basically alleging that substantial questions oflaw and policy were raised because of (1) theRegional Director's departure from Board precedentby his finding the Union to be qualified to representemployees and by the quashing of subpoenas ducestecum, and (2) the denial of due process and of theopportunity to properly present evidence. On De-cember 28, 1976, the Board denied the request forreview as raising no substantial issues warrantingquashing of Respondent's subpoenas duces tecum seeking to secure records toestablish the clandestine relationship constituted prejudicial error. TheRegional Director affirmed the ruling quashing the subpoenas and foundthat (1) Respondent failed to establish the materiality or relevance of thedocuments sought. (2) granting such broad-ranging subpenas would becontrary to due process, (3) the competitor's president disavowed underoath the existence of any such relationship with the Union, and (4) asadmitted by Respondent, none of the knowledgeable union witnesses whowere available at the hearing were called to testify by any party, includingRespondent.224 PINKERTON'S, INC.review. An election was held by manual and mailballoting on January 6, 1977, in which 82 votes werecast for the Union, 76 against, with 7 determinativechallenged ballots. Respondent filed timely objec-tions and a supporting brief alleging, in substance,(I) that five employees did not receive mail ballots;(2) that Board agents erroneously voided one mailballot for lack of signature and failed to advise thevoter of the right to cast a ballot in person or to givethe voter an extension of time to timely return theballot; (3) that Board agents failed to count a ballotbecause while opening the challenged ballots theydestroyed the "NO" designation portion therebyleaving exposed the "YES" portion which was blank;(4) that Board agents failed to count two challengedballots cast 3 minutes after the first polling periodclosed; (5) that the Union and its agents engaged inmisconduct which destroyed the secrecy of theballoting process; (6) that the Union made falsepreelection statements and misrepresentations; and(7) other acts of misconduct. Respondent requestedthat the election be set aside and that a new electionbe held, or, alternatively, that a hearing be held onthe issues raised by the objections.On March 30, 1976, the Regional Director issued asupplemental decision in which he overruled all theobjections; sustained the Board agent's challenges tothe ballots cast by two employees hired after thepayroll eligibility date, making it unnecessary toconsider the remaining five challenged ballots as theywere no longer determinative; issued a revised tallyof ballots showing that the Union won the election; 3and certified the Union. Respondent filed a timelyrequest for review alleging that the Regional Directormade erroneous rulings as to certain of the chal-lenged ballots, reiterating Objections 1, 2, 3, and 6and requesting again that the election be set aside or,alternatively, that a hearing be held on these issues.On May 13, 1977, the Board denied the request forreview as raising no substantial issues warrantingreview, thereby necessarily finding that Respondenthad raised no issues warranting a hearing.We find no merit in Respondent's hearing conten-tion. It is well established that parties do not have anabsolute right to a hearing. It is only when the3 The revised tally indicated 82 votes cast for the Union. 76 against. 5nondeterminative challenged ballots, and I void ballot.4 N.L.RB. v. Modine Manufacturing Company, 500 F.2d 914 (C.A. 8,1974), enfg. 203 NLRB 527 (1973); Handy Hardware Wholesale, Inc., 222NLRB 373 (1976); Janler Plastic Mold Corporation. 191 NLRB 162 (1971);Crest Leather Manufacturing Corporation, 167 NLRB 1085 (1967). and casescited therein.$ Amalgamated Clothing Workers of America [Winfield ManufacturingCompany, Inc.1 v. N.LR.B., 424 F.2d 818, 828 (C.A.D.C., 1970).6 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).7 In this proceeding Respondent has moved to supplement the recordwith all evidentiary documents compiled by and submitted to the RegionalDirector dunng his investigation of the objections and the challenged ballotsmoving party presents a prima facie showing of"substantial and material issues" which wouldwarrant setting aside the election that it is entitled toan evidentiary hearing4and Respondent has notmade such a showing. It is clear that, absentarbitrary action, this qualified right to a hearingsatisfies all statutory and constitutional require-ments.5It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.s We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, at all timesmaterial herein, has maintained an office and placeof business at 206 E. Northland Towers, E. South-field, Michigan. Respondent maintains other placesof business throughout the United States. Respon-dent is, and has been at all times material herein,engaged in providing protection services. During theyear ending December 31, 1976, a representativeperiod, Respondent, in the course and conduct of itsbusiness operations, had gross revenue in excess of$500,000 and performed services in excess of $50,000for customers which annually purchase and cause tobe transported and delivered to their Michiganthat were not attached to his supplemental decision. The General Counselcontends, and we agree, that documents such as letters, statements, oraffidavits related to the representation case, which were before the RegionalDirector in his investigation of elections, are not part of the record in eitherthe representation case or in the related unfair labor practice proceedingand that the failure to refer to such evidence does not preclude an adequatereview by the Board. Prestolite Wire Division, Eltra Corporation, 226 NLRB327 (1976). The Regional Director, therefore, had no obligation to attachany of these documents to his supplemental decision. Further, Respondentwas in no way precluded from submitting to the Board its own evidence tocontradict the Regional Director's findings of fact. Kay-Bee Export Co., Inc.,222 NLRB 1294 (1976). Accordingly. Respondent's motion to supplementthe record is hereby denied.225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces of business goods and materials valued inexcess of $50,000, which are transported and deliv-ered to their places of business in Michigan, directlyfrom points located outside the State of Michigan orwhich annually ship more than $50,000 worth ofproducts directly outside the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Plant Guard Workersof America (UPGWA), is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and part-time guards employed byRespondent under the jurisdiction of its Detroit,Michigan, branch office, including sergeants; butexcluding all office clerical employees, profession-al employees, investigators, lieutenants, captains,and supervisors as defined in the Act, and allother employees.2. The certificationOn January 6, 1977, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. Subsequently, the Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on March 30, 1977,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 17, 1977, and at alltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about May 23, 1977, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since May 23, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:226 PINKERTON'S, INC.CONCLUSIONS OF LAW1. Pinkerton's, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. International Union, United Plant GuardWorkers of America (UPGWA), is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All full-time and part-time guards employed byRespondent under the jurisdiction of its Detroit,Michigan, branch office, including sergeants; butexcluding all office clerical employees, professionalemployees, investigators, lieutenants, captains, andsupervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since March 30, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the pu-pose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about May 23, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,Pinkerton's, Inc., Southfield, Michigan, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Union,United Plant Guard Workers of America (UPGWA),as the exclusive bargaining representative of itsemployees in the following appropriate unit:All full-time and part-time guards employed byRespondent under the jurisdiction of its Detroit,Michigan, branch office, including sergeants; butexcluding all office clerical employees, profession-al employees, investigators, lieutenants, captains,and supervisors as defined in the Act, and allother employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Detroit, Michigan, branch officecopies of the attached notice marked "Appendix."Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.R In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Plant Guard Workers ofAmerica (UPGWA), as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and part-time guards em-ployed by Respondent under the jurisdictionof its Detroit, Michigan, branch office,including sergeants; but excluding all officeclerical employees, professional employees,investigators, lieutenants, captains, and su-pervisors as defined in the Act, and all otheremployees.PINKERTON'S INC.228